Citation Nr: 1512942	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-13 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to April 15, 2014, and entitlement to a disability rating in excess of 70 percent on and after April 15, 2014.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to April 15, 2014.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to January 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a July 2014 Statement of the Case, the RO granted an increased disability rating of 70 percent for PTSD, effective April 15, 2014.  Because the increased disability rating assigned is not the maximum rating available for the entire period on appeal, the claim remains in appellate status, and the Board has re-characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas.

2.  Prior to April 15, 2014, the evidence demonstrates that the Veteran's service-connected disability rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Throughout the period on appeal, the criteria for a disability rating of 70 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  Prior to April 15, 2014, the criteria for a TDIU have been met.  38 U.S.C.A. 
§§ 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  A September 2010 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record contains the Veteran's service treatment records, private treatment records, VA treatment records and examination reports, Social Security Administration records, and lay evidence.  The Veteran underwent VA examination in connection with his claim in October 2010, March 2012, and April 2014.  Upon review, the Board finds the VA examinations sufficient and adequate for rating the disability on appeal.  The VA examiners reviewed the medical evidence and the Veteran's lay statements and performed examinations.  Additionally, the examinations provided sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

There is no indication in the record that any additional evidence relevant to the issues is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

PTSD

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart, 21 Vet. App. 505.
 
Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2014).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides:

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Veteran's service-connected PTSD is rated as 50 percent disabling prior to April 15, 2014.  Therefore, to warrant a higher disability rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or meet the criteria for a 100 percent rating.  His service-connected PTSD is rated as 70 percent disabling on and after April 15, 2014.  Therefore, to warrant a higher disability rating on and after April 15, 2014, the evidence would have to show total occupational and social impairment.

The Veteran underwent VA examination in October 2010, March 2012, and April 2014.  The October 2010 VA examiner noted that the Veteran experienced painful, intrusive memories and sleep disturbance with nightmares.  The Veteran was anxious and depressed with decreased mood, interest, energy, self-esteem, and appetite.  Additionally, the Veteran avoided situations that would cause him difficulty, such as crowds.  The Veteran reported a loss of interest in almost all previously pleasurable activities and felt numb and detached.  He had a lack of trust in people and was emotionally walled off.  The Veteran was hypervigilant and startled very easily.  He had difficulty with concentration and focus, and was irritable and short-tempered.  The Veteran had no current suicidal ideation, but had some in the past.  The October 2010 VA examiner assigned a GAF score of 50.  The March 2012 VA examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity and found that the Veteran's symptoms, clinical presentation, and diagnoses were unchanged since the October 2010 examination.  The VA examiner further noted that the Veteran had chronic sleep impairment, short-term memory problems impacting the ability to complete tasks, flattened affect, and impaired impulse control.  The VA examiner assigned a GAF score of 47.  The April 2014 VA examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  The Veteran reported that he rarely left home, and that he was alienated from his twin daughters.  The Veteran was obsessive and compulsive about budgeting, spending excessive time going over his finances.  The VA examiner noted difficulty in adapting to stressful circumstances and obsessional rituals which interfered with routine activities.  

Throughout the pendency of the appeal, the Veteran also underwent treatment for his PTSD both through VA and through a private provider, Burrell Behavioral Health.  Treatment records from Burrell Behavioral Health indicate that the Veteran had few close friends and had problems maintaining stable housing.  He had moderate impairment with productivity and coping skills, and moderately severe impairment managing his time.  He had nightmares related to his PTSD, as well as unprovoked outbursts.  He was agitated and restless.  VA treatment records indicate that the Veteran had severe anxiety every day, and that being around people irritated him.  The Veteran reported being easily overwhelmed and often angry, which led to yelling, negative thinking, and verbal conflict.  His speech was circumstantial at times and he had difficulty with short-term memory, which made him lose things easily.  In August 2013, the Veteran reported getting only two hours of sleep per night.  The Veteran was assigned GAF scores ranging from 47 to 62 throughout the period on appeal.

In a June 2012 written statement, the Veteran reported that he had obsessional rituals revolving around the cleanliness of his house and performing American Indian rituals.  He described having trouble keeping his conversation and speech on track, and said that he had been told many times that what he was saying was not relevant.  He stated that he had continuous depression with totally inappropriate outbursts of anger, and that he snapped at the slightest provocation.  He also asserted that he had difficulty adapting to stressful circumstances, was non-functional in any social setting, and that he was unable to work due to his PTSD.

Here, the Board finds the evidence demonstrates that throughout the period on appeal the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9411.  Initially, the Board notes the Veteran experienced symptoms that are not listed in the rating criteria, and as a result, the Board has considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with deficiencies in most areas.  See Mauerhan, 16 Vet. App. 436.  The Board finds it pertinent that, throughout the period on appeal, the Veteran received psychiatric treatment.  The evidence demonstrates that the Veteran's PTSD was manifested during this period by a flattened affect, depressed mood, anxiety, irritability, poor concentration, trouble sleeping, nightmares, social avoidance, hypervigilance, and obsessional rituals.  He often reported wanting to isolate himself from others.  The Veteran had difficulty adapting to stressful circumstances and forming relationships with friends and family members.  Clinicians assigned GAF scores ranging from 47 to 62 during the period on appeal, indicating a range of serious to mild difficulty in social or occupational functioning.  The Board finds it probative that the majority of GAF scores assigned were in the range of 50 to 60, reflecting serious to moderate symptoms.  As a result, the Board concludes that the evidence as a whole more nearly approximates the criteria for a disability rating of 70 percent throughout the pendency of the appeal.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411; see Hart, 21 Vet. App. 505.

Here, however, the evidence does not show total occupational and social impairment at any time during the pendency of the appeal, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  Though the Veteran does have deficiencies in social relationships, he reports getting along well with his wife and making attempts to see friends.  Additionally, although the Veteran reported experiencing suicidal ideation in the past, he did not report any current thoughts about suicide.  He had no delusions or hallucinations, and his thought processes were largely normal.  VA clinicians noted throughout the period on appeal that the Veteran was well-groomed and otherwise able to cope with the activities of daily living.  For these reasons, the Board finds the criteria for a disability rating in excess of 70 percent for PTSD have not been met at any time during the pendency of the appeal.  38 C.F.R. § 4.130.  

Resolving the benefit of the doubt in favor of the Veteran, the Board finds the criteria for a disability rating of 70 percent, but no more, for PTSD have been met prior to April 15, 2014.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, the criteria for a disability rating in excess of 70 percent have not been met at any time during the pendency of the appeal.

Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  During the period on appeal, the Veteran's PTSD was manifested by symptoms of a flattened affect, depressed mood, anxiety, irritability, poor concentration, trouble sleeping, nightmares, social avoidance, hypervigilance, and obsessional rituals.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for this period.  Evaluations in excess of that assigned are provided for certain manifestations of a psychiatric disability, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds that the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology during this period, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 
6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

TDIU

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the veteran to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  
38 C.F.R. § 4.16(a).  As the Veteran now has a single service-connected disability rated at 70 percent throughout the pendency of the appeal, the schedular criteria are met prior to April 15, 2014.

The Veteran submitted a claim for entitlement to a TDIU in July 2014.  In a February 2015 rating decision, the RO granted that claim, effective April 15, 2014.  Although the Veteran has not indicated that he disagrees with the effective date assigned by the RO, the United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has asserted that he has been unable to work since 2008, at least in part due to his PTSD.  Therefore, the Board finds that the issue of entitlement to a TDIU prior to April 15, 2014, has been reasonably raised by the record and should be adjudicated as part of the claim on appeal.  Id.; see also Roberson, 251 F.3d 1378; Bowling v. Principi, 15 Vet. App. 1 (2001).  

Upon review, the Board finds significant the statements from the Veteran that he has been unable to work since 2008, in large part due to his service-connected disability.  The Veteran reported that he has difficulty adapting to stressful circumstances and going out in public.  He asserted that being around people makes him agitated and irritable.  The Board also assigns significant probative weight to the opinions of the March 2012 and April 2014 VA examiners that the Veteran's disability caused occupational impairment.  The March 2012 VA examiner noted that the Veteran had difficulty with impulse control and short-term memory problems, which impacted his ability to complete tasks.

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence demonstrates that the Veteran's service-connected PTSD rendered him unable to secure or follow a substantially gainful occupation prior to April 15, 2014.  Accordingly, entitlement to a TDIU is warranted prior to April 15, 2014.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.   


ORDER

Entitlement to a disability rating of 70 percent, but not higher, for PTSD throughout the period on appeal is granted.

Entitlement to a TDIU prior to April 15, 2014, is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


